UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                                  FILED
E.L. Reid,                                     )                                             JUN 2 2 2012
                                               )
                                                                                      Clerk, U.S. District & Bankruptcy
                Petitioner,                    )                                     Courts for the District of Columbia
                                               )
        v.                                     )       Civil Action No.    12 1028
                                               )
Gov. Rick Perry et al.,                        )
                                               )
                Respondents.                   )

                                   MEMORANDUM OPINION

        Petitioner, proceedingpra se, has submitted a "Petition for a Writ of Habeas Corpus by a

Person in State Custody," along with an application to proceed in forma pauperis. The Court

will grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a Texas state prisoner incarcerated in Rosharon, Texas. He is challenging

his conviction entered by a court in Galveston, Texas, following a jury trial. Pet. at 2. Federal

court review of state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of

available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an application for a writ of

habeas corpus [] made by a person in custody under the judgment and sentence of a State court ..

. may be filed in the district court for the district wherein such person is in custody or in the

district court for the district within which the State court was held which convicted and sentenced

[petitioner] and each of such district courts shall have concurrent jurisdiction to entertain the

application." 28 U.S.C. § 2241(d). Because petitioner has no recourse in the District of

Columbia, this action will be dismissed. A separate Order accompanies this Memorandum

Opinion.

                                                         r_;&- s 17~
                                                       United States District Judge

Date: June')U , 2012